Case: 21-60832      Document: 00516444352         Page: 1     Date Filed: 08/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                  No. 21-60832                           August 23, 2022
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk

   DaRen Kareem Gadsden,

                                                            Petitioner—Appellant,

                                       versus

   Shannon D. Withers, Warden,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:21-CV-606


   Before Jolly, Engelhardt, and Willett, Circuit Judges.
   Per Curiam:*
          DaRen Kareem Gadsden, federal inmate # 41948-037, appeals the
   dismissal, as frivolous, of his third 28 U.S.C. § 2241 petition challenging his
   2013 convictions for eight counts of bank fraud. He also moves for leave to
   attach exhibits to his appeal brief and for appointment of counsel. As in prior


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60832      Document: 00516444352           Page: 2     Date Filed: 08/23/2022




                                     No. 21-60832


   petitions, Gadsden contends that the banks he was charged with defrauding
   in three counts were not FDIC-insured and that his conviction on multiple
   bank fraud counts constituted double jeopardy. And as with his prior
   petitions, the district court determined that Gadsden could not satisfy the
   “savings clause” of 28 U.S.C. § 2255(e). See Reyes-Requena v. United States,
   243 F.3d 893, 901-04 (5th Cir. 2001).
          That Gadsden’s seven previous attempts to obtain relief under § 2255
   were unsuccessful does not render the § 2255 remedy inadequate or
   ineffective for savings clause purposes. See id. at 901-02. In any event,
   Gadsden’s failure to brief the dispositive issues or identify any error in the
   district court’s dispositive rulings is fatal to his appeal. See Yohey v. Collins,
   985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas Cnty. Deputy
   Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Consequently, the judgment
   is AFFIRMED. Gadsden’s motions for leave to attach exhibits to his appeal
   brief and for appointment of counsel are DENIED.
          This is at least Gadsden’s tenth attempt in six years to collaterally
   challenge his bank fraud convictions based on the same arguments that have
   been repeatedly rejected by federal courts. And it is his third § 2241 petition
   that has been dismissed for failure to satisfy the § 2255(e) savings clause.
   Gadsden is accordingly WARNED that future frivolous, repetitive, or
   otherwise abusive filings will invite the imposition of sanctions, which may
   include dismissal, monetary sanctions, and restrictions on his ability to file
   pleadings in this court and any court subject to this court’s jurisdiction.




                                           2